Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 1 of 16 PageID 166




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


UNITED STATES OF AMERICA,

v.                                              Case No. 8:19-CR-553-T-23AAS

STANLEY TIPTON
_____________________________/

                  SENTENCING MEMORANDUM
         IN SUPPORT OF A LOW-END PROBATION SENTENCE

      COMES NOW, the Defendant, STANLEY TIPTON, through undersigned

counsel and pursuant to U.S.S.G. §2T3.1 and 18 U.S.C. §3353(a), and hereby files

this Sentencing Memorandum supporting his “sophisticated means” guideline

objection and the imposition of a sentence of probation. As grounds in support, Mr.

Tipton shows:

                 FACTUAL AND PROCEDURAL HISTORY

      Stanley Tipton is a 46-year-old, first-time non-violent felony offender. PSR

¶¶42-48, 59. He has entered a guilty plea to a One Count Superseding Information

charging him with Evading Import Duties or Restrictions in violation of 19 U.S.C.

§3907(a)(2) and 18 U.S.C. §2. PSR ¶¶5-6. Mr. Tipton’s offense specifically relates

to his inducement by an undercover Homeland Security Investigation Special Agent

to obtain and provide fraudulently issued Kimberly Process Certificates designed to

avoid the requirements of the Clean Diamond Trade Act in order to facilitate the

                                        1
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 2 of 16 PageID 167




unlawful importation of “blood diamonds” into the United States. PSR¶¶11-24.

                   History and Characteristics of Mr. Tipton

      Mr. Tipton was born on February 18, 1974, in Hamilton, Ohio. PSR ¶59. He

was raised in a lower- to middle-class home as the oldest of four children. PSR ¶60.

His father worked as a construction laborer and his mother as a beautician. Id. Mr.

Tipton describes a difficult childhood in which he lost his youngest brother, who at

age 6 was hit and killed by an automobile; was raised primarily by his mother and

grandmothers; and had a father struggling with a crack cocaine addiction. PSR ¶¶60-

61. Mr. Tipton was estranged from his father during his formative years and spent

most of his youth in violent neighborhoods in New Orleans, LA. PSR ¶¶61-62. When

Hurricane Katrina devastated the city of New Orleans, Mr. Tipton and his family

were forced to relocate to Atlanta and then subsequently moved to Texas. PSR ¶61.

      Despite these difficult childhood circumstances, Mr. Tipton avoided any

contacts with the juvenile justice system in Louisiana, Atlanta, and Texas, and in

1993, graduated from Channelview High School in Channelview, Texas. PSR ¶¶42,

75. As an adult, Mr. Tipton has held steady employment as a studio recording

engineer, loan broker, and cook. PSR ¶¶77. In addition to maintaining his

employment, Mr. Tipton has coached youth football for the past 7 years and has

worked with others to provide safe extracurricular activities to the youth in his

community. PSR ¶30.


                                         2
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 3 of 16 PageID 168




      Mr. Tipton has no prior felony convictions and his criminal history is limited

to an expired tag offense and offenses related to his personal use of marijuana. PSR

¶¶43-47.1 Despite having a 20-year history of marijuana abuse, Mr. Tipton has

succeeded in abstaining from using marijuana and has complied with all of his

pretrial release conditions over the past 13 months. PSR ¶¶10, 73.

      Mr. Tipton describes himself as a “good and peaceful person” who did not

make a “smart move” while trying to explore a potential career as a diamond broker.

PSR¶¶28, 30. His efforts to forge a career in the diamond industry led to his

involvement in the criminal conduct that brings him before this Court as a 46-year-

old first-time felony offender. Id.

                       Facts and Circumstances of the Case

      Having previously worked as a loan broker and with friends making good

money in the diamond industry, Mr. Tipton decided to explore the internet for

opportunities as a diamond broker. PSR ¶28. In doing so, not only did he fail to find

legitimate diamond business opportunities, but he became the victim of a fraud scam.

Things appeared to change in the summer of 2019, when Mr. Tipton communicated

with a Homeland Security Investigation (HSI) Special Agent posing undercover as

a diamond broker. PSR ¶14. The UA stated interest in obtaining official-looking


      1
        Specifically, Mr. Tipton’s criminal history consist of convictions for
possession of marijuana (2004, 2005), possession of a marijuana grinder (2010),
possession of marijuana (2011) and expired plates (2018). PSR ¶¶43-47.

                                         3
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 4 of 16 PageID 169




documents to help him smuggle diamonds into the United States. Id.

      To lawfully import diamonds into the United States, and to ensure per the

Clean Diamond Act of 2003 that imported diamonds were not mined in a war zone

and sold to finance an insurgency, an invading army’s war efforts, a warlord’s

activity, or terrorism (i.e. to ensure they are not so-called “blood diamonds”), certain

customs requirements must be met. PSR ¶11. For example, to ensure that rough

diamonds are not “blood diamonds,” the Kimberly Process Certification Scheme

was created. Id. Countries that are members of the Kimberly Process Certification

Scheme (including the United States) must use Kimberly Process Certificates to

certify that diamonds being imported and exported are not so-called “blood

diamonds.” PSR ¶¶12-13.

      Kimberly Process Certificates are issued from a diamond’s country of origin

to certify its carat weight, mass, value, the name of its exporter and importer, and

the government authority issuing its certificate. PSR ¶12. Diamonds cannot lawfully

be imported into or exported out of the United States unless they contain a lawfully

issued Kimberly Process Certificate, but no U.S. duties or taxes are placed on them

upon importation. Id; PSR ¶25.

      The UA advised Mr. Tipton that the UA represented a group of purchasers

who had rough diamonds mined in Russia coming into the United States without

Kimberly Process Certificates. PSR¶15. The UA offered Mr. Tipton monetary


                                           4
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 5 of 16 PageID 170




compensation if he could obtain Kimberly Process Certificates to help facilitate the

importation of the Russian diamonds into the United States. PSR ¶24. Mr. Tipton

advised that he had contacts in Tanzania and Namibia who he believed could assist

in obtaining the fraudulently issued Kimberly Process Certificates that the UA was

seeking. PSR ¶15.

      On August 2, 2019, Mr. Tipton sent the UA a Kimberly Process Certificate

for 9.85 carats of diamonds that was reportedly issued by the Guinean Ministry of

Mines and Geology. PSR ¶17. On August 6, 2019, the UA advised Mr. Tipton that

“his people” were comfortable with the appearance of the certificate but wanted the

next certificate to be issued by either Tanzania or Sierra Leone. PSR ¶18. Mr. Tipton

advised that he believed he could make that happen but would need more money to

“grease” the people on the ground in Africa obtaining the certificates. Id.

      On August 29, 2019, the UA received a package from Mr. Tipton containing

a Kimberly Process Certificate reportedly issued by the Republic of Sierra Leone.

PSR ¶20. Shipping records confirmed that both the Sierra Leone Kimberly Process

Certificate and the Guinea Republic Kimberly Process Certificate were originally

shipped from Conakry, Guinea Republic in July and August of 2019. PSR ¶21. Mr.

Tipton was paid $7,000 by the UA for the first certificate, of which he profited

$3,000, and $13,000 for the second certificate, for which he profited $10,000. PSR

¶24. In total, Mr. Tipton made $13,000 for his role in the offense. Id. As part of his


                                          5
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 6 of 16 PageID 171




persona, the UA told Mr. Tipton that he would pay him in bitcoins. Mr. Tipton had

never previously dealt with bitcoins and the UA had to explain to Mr. Tipton what

bitcoins where and how to access and use them.

      On November 19, 2019, Mr. Tipton was charged in a One Count Indictment

alleging an 18 U.S.C. §371 conspiracy. PSR ¶1-2. On November 21, 2019, Mr.

Tipton was arrested in Tampa and provided a post-Miranda video-recorded

confession to his and others’ roles in obtaining the two unlawfully issued Kimberly

Process Certificates. Docs. 11, 12. Mr. Tipton made his Initial Appearance on the

same day, and on November 22, 2019 he was released on a $40,000 signature bond

with pretrial supervision. Docs. 14, 16.

      On August 18, 2020, the government filed a One Count Superseding

Information alleging a violation of 19 U.S.C. §3907(a)(2) and 18 U.S.C. §2, and on

September 30, 2020 Mr. Tipton entered a guilty plea to the count pursuant to a

written plea agreement. PSR ¶4-6. Mr. Tipton’s sentencing hearing is set for

December 21, 2020, at 9:00 a.m. Doc. 53.

                        GUIDELINE CALCULATIONS

      The applicable guideline provision for Mr. Tipton’s offense conduct is

U.S.S.G. §2T3.1, which is aptly titled: “Evading Import Duties or Restrictions

(Smuggling); Receiving or Trafficking in Smuggled Property.” PSR ¶32. The base

offense level under §2T3.1 is determined by the tax loss created by the smuggling


                                           6
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 7 of 16 PageID 172




activity. See §2T3.1(a). Since there are no U.S. duties or taxes imposed on diamonds

imported into the United States, there is no actual or attempted tax loss in the present

case. PSR ¶32. Section 2T3.1(a)(3) directs that when the tax loss is $200 or less, the

base offense level is 4. Id. Section 2T3.1(b)(1) provides that “if the offense involves

sophisticated means, increase by 2 levels and if the resulting offense level is less

than 12, increase to level 12.” See §2T3.1(b); PSR ¶33.

      The United States Probation Office has correctly determined that because

there is no tax loss, Mr. Tipton’s base offense level is 4. PSR ¶32. However, it has

further alleged that Mr. Tipton’s offense conduct involved “sophisticated means,”

and thus increasing his adjusted offense level by 8 to become a level 12. Id; PSR

¶¶33. With a two-level acceptance of responsibility reduction, the Probation Office

has suggested that Mr. Tipton’s total offense level is 10. PSR ¶¶39-40.

      Mr. Tipton has no prior felony convictions, and with three criminal history

points he is a criminal history category II offender. PSR ¶¶43-49. With a total offense

level of 10 and a criminal history category II, the United States Probation Office

suggests that Mr. Tipton’s advisory guideline imprisonment range is 10-16 months

and that he is eligible for Zone B sentencing options which would allow for a low-

end sentence of probation with the special condition that Mr. Tipton serve 10 months

of home detention. PSR ¶82. Pursuant to Mr. Tipton’s written plea agreement, the

government has agreed to not oppose Mr. Tipton’s request for a low-end sentence.


                                           7
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 8 of 16 PageID 173




Doc. 41.

      Mr. Tipton objects to the application of the §2T3.1(b)(1) “sophisticated

means” enhancement, which if sustained by this Court, would result in a total offense

level of 2 and an advisory sentencing range of 0-6 months, allowing for a low-end

sentence of probation between 1 and 5 years. See PSR Addendum; PSR ¶86 citing

18 U.S.C. §3561(c)(1).

           OBJECTION TO APPLICATION OF U.S.S.G. § 2T3.1(b)(1)
               “SOPHISTICATED MEANS” ENHANCEMENT

      The United States Probation Office and the government seek to apply the

“sophisticated means” enhancement pursuant to § 2T3.1(b)(1), resulting in an 8-

level increase in Mr. Tipton’s total offense level. PSR ¶¶33-40. Section 2T3.1(b)(1)

provides:

      If the offense involves sophisticated means, increase by 2 levels. If the
      resulting offense level is less than 12, increase to level 12.


      In Application Note 3 to U.S.S.G. § 2T3.1, the Sentencing Commission

explicitly directs that “for purposes of subsection (b)(1), ‘sophisticated means’

means especially complex or especially intricate offense conduct pertaining to the

execution or concealment of an offense.” The Commission further explains that

“conduct such as hiding assets or transactions, or both, through the use of fictitious

entities, corporate shells, or offshore financial accounts ordinarily indicates

sophisticated means.” In the present case, there was nothing “especially complex”

                                          8
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 9 of 16 PageID 174




or “especially intricate” about Mr. Tipton’s offense, either in its execution or

concealment.

       Factually, the UA induced Mr. Tipton to obtain two fraudulently issued

Kimberly Process Certificates from African countries in exchange for $20,000. Mr.

Tipton “greased” people on the ground in Africa to obtain the certificates using cash

payments. The fraudulently issued certificates were mailed to Mr. Tipton from

Africa, where the certificates originated, and Mr. Tipton then mailed them to the

UA. Assets or transactions were not hidden through fictitious entities, corporate

shells, or offshore financial accounts. Instead, traditional private DSL mail carriers

easily traced by law enforcement were used to ship the certificates.

       Mr. Tipton’s smuggling activities involved the most basic methods and could

hardly be described as “especially complex” or “especially intricate.” See United

States v. Patino, 912 F.3d 473, 478 (8th Cir. 2019)(§2T3.1 “sophisticated means”

enhancement properly applied where defendant smuggled over ninety-five packages

of HGH from Mexico to the United States over the course of more than a year and a

half, mass marketed the HGH, used bank transfers to hide transactions, and packaged

and shipped the HGH in misleading ways to avoid detection); United States v.

Clarke, 562 F.3d 1158, 1165 (11th Cir. 2009)(§2T3.1(b) “sophisticated means”

enhancement properly applied to tax evasion defendant who over a three year period

concealed the true extent of his income by depositing his salary into accounts not in


                                          9
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 10 of 16 PageID 175




 his name, instructing his employer to pay his creators directly, and having his

 employers pay his life and disability premiums directly to the insurance carriers).

       Despite the simplicity of Mr. Tipton’s offense conduct and the lack of any

 concealment of his offense, the United States Probation Office has suggested that

 Mr. Tipton’s Offense conduct involved “sophisticated means” because the false

 KPC’s “were created” and “sent from Conakry, Guinea Republic.” PSR ¶33. The

 fact that the fraudulently issued Kimberly Processed Certificates were created and

 shipped from Africa, where they were reportedly issued, does not make Mr. Tipton’s

 offense “especially complex” nor “especially intricate.” In fact, all of his offense

 conduct was inherent to the most basic forms of smuggling activity.

       As observed in United States v. Montano, 250 F.3d 709, 715. (9th Cir. 2001),

 “smuggling by its nature, involves active steps to avoid detection. Therefore,

 applying the sophisticated concealment enhancement to a smuggling charge requires

 the conceptually difficult task of separating out those concealment activities that

 represent more ‘sophisticated’ concealment.’” In Montano, the Court reversed the

 District   Court’s   §2T3.1(b)(1)   enhancement     for   a   defendant   smuggling

 approximately $40,000 worth of Mexican pharmaceuticals into the United States

 where the defendant’s activities of wiring money to individuals who would purchase

 the pharmaceuticals in Mexico and drive them across the border “represent[ed] a




                                          10
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 11 of 16 PageID 176




 crude and very basic smuggling operation” and any of his “concealment activities

 were all inherent in the activity of smuggling.” Montano, 250 F.3d at 715.

       As observed by the Montano Court, the defendant’s wiring of funds to the

 transporters and the use of cash payments were “neither unusual nor particularly

 sophisticated” and thus, there was no evidence of concealment beyond what is

 inherent in smuggling. Montano, 250 F.3d at 715. As such, the district court’s

 application of the §2T3.1(b)(1) “sophisticated means” enhancement was overruled

 by the appellate court and the case was remanded for a new sentencing hearing.

 Montano, 250 F.3d at 716.

       Similar to Montano, no acts taken by Mr. Tipton were “especially complex”

 or “especially intricate.” The UA wanted certificates issued by African countries and

 Mr. Tipton paid people in Africa to obtain them. The fact that the certificates were

 created in and shipped from Africa does not make his offense complex or intricate,

 let alone “especially” complex or “especially” intricate. As the Montano Court

 observed, “Webster’s dictionary defines ‘sophisticated’ as ‘deprived of native or

 original simplicity: as (a) highly complicated: many sided: COMPLEX.’” Montano,

 250 F.3d at 715 citing Webster’s Third Int’l Dictionary at 2174 (1993). As was the

 case in Montano, Mr. Tipton’s scheme was neither many-sided nor complex and as

 such this Court must sustain his objection.




                                          11
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 12 of 16 PageID 177




       Finally, in the Addendum to the Presentence Report, the Probation Office

 suggest that the use of cryptocurrency by the UA makes Mr. Tipton’s offense

 complex because using cryptocurrency is a form of concealment. See PSR

 Addendum. This argument too must fail. Mr. Tipton did not suggest that

 cryptocurrency be used by the UA, did not use cryptocurrency to pay others on the

 ground in Africa who obtained the certificates, and did not know how to access

 cryptocurrency until after the UA talked him through the process.

       Certainly, it would be unjust for an undercover agent to be allowed to

 manipulate a defendant’s guideline range by 8-levels by simply employing a

 payment method completely foreign to a defendant. As such, this Court must sustain

 Mr. Tipton’s objection, which would result in a total offense level of 2 and an

 advisory sentencing range of 0-6 months.

      REQUEST FOR IMPOSITION OF A REASONABLE SENTENCE
                       OF PROBATION

       Mr. Tipton’s properly-calculated advisory guideline sentencing range is 0-6

 months. Under Mr. Tipton’s plea agreement, the government does not oppose Mr.

 Mr. Tipton receiving a low-end sentence, which would be the imposition of between

 1 and 5 years of probation. Doc. 41. Given Mr. Tipton’s lack of prior felony criminal

 history, sentencing Mr. Tipton to a term of probation between one and five years is

 appropriate and reasonable, and supported by the 18 U.S.C. §3553(a) factors.

       As discussed above, Mr. Tipton is a 46-year-old, non-violent individual with

                                          12
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 13 of 16 PageID 178




 no prior felony criminal convictions, whose criminal history consists of offenses for

 personal use of marijuana and driving with an expired tag. In his attempt to forge a

 career as a diamond broker, Mr. Tipton was induced by an HSI agent posing as a

 diamond broker to unlawfully obtain two Kimberly Process Certificates for

 unlawfully importing diamonds into the United States. Because there is no duty or

 tax imposed on imported diamonds, even if Mr. Tipton’s offense had succeeded,

 there would have been no tax loss to the United States.

       Mr. Tipton has never previously been involved in obtaining fraudulently

 issued Kimberly Process Certificates, nor has he ever been involved in the unlawful

 importation of diamonds or any other items into the United States. He is not a

 smuggler by trade, but someone who foolishly got involved in online activity that he

 knows he should have avoided.

       Mr. Tipton does not require deterrence. His arrest, prosecution, and felony

 conviction have already deterred him from committing any future unlawful activity.

 Given Mr. Tipton’s age, the nature of his offense, and his conduct while on

 supervised release over the past 13 months, the likelihood that Mr. Tipton will

 reoffend is low, and thus a term of imprisonment is not required to deter him. A

 felony conviction paired with a term of community supervision will be sufficient but

 not greater than necessary to deter him from committing future crimes.

       Mr. Tipton is mindful and guilt-ridden that, for the first time in his life, he has


                                           13
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 14 of 16 PageID 179




 committed a felony offense for which he must be punished. A felony conviction and

 a probationary sentence would provide “just punishment” for the offense, “reflect

 the seriousness of the offense,” and “promote respect for the law.”

       At 46 years, and unlike many defendants who often appear before this Court,

 Mr. Tipton has never been convicted of a felony offense. A federal felony conviction

 and a reasonable term of probation constitutes a significant penalty for Mr. Tipton,

 especially given his current lack of significant resources and job opportunities and

 the fact that he profited a relatively small sum from his criminal activity. Mr. Tipton

 did not significantly enrich himself from his offense. He recognizes that he made a

 big mistake in getting involved in the illegal conduct solicited by the undercover HSI

 agent, and he is deeply remorseful for his stupidity.

       A felony conviction and a probationary sentence will reasonably reflect the

 out-of-character nature of Mr. Tipton’s offense. Finally, such a sentence will create

 respect for the law in that it will illustrate that the law has appropriately considered

 Mr. Tipton as an individual and has taken into consideration his post-offense

 cooperative efforts.

       WHEREFORE, the Defendant, STANLEY TIPTON, respectfully moves this

 Honorable Court to sustain his guideline objection and sentence him to a low-end

 sentence of probation.




                                           14
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 15 of 16 PageID 180




       DATED this 11th day of December 2020.

                                          Respectfully submitted,

                                          JAMES SKUTHAN
                                          ACTING FEDERAL DEFENDER

                                          /s/ Adam B. Allen
                                          Adam B. Allen
                                          Assistant Federal Defender
                                          Florida Bar No. 0998184
                                          Office of the Federal Defender
                                          400 North Tampa Street
                                          Suite 2700
                                          Tampa, Florida 33602
                                          Telephone: (813) 228-2715
                                          Facsimile: (813) 228-2562
                                          Email: Adam_Allen@fd.org




                                     15
Case 8:19-cr-00553-SDM-AAS Document 57 Filed 12/11/20 Page 16 of 16 PageID 181




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of December 2020, a true and

 correct copy of the foregoing was filed with the Clerk of the Court using the

 CM/ECF system, which will send notice of the electronic filing to:

       AUSA Jay Hoffer

                                              /s/ Adam B. Allen
                                              Adam B. Allen
                                              Assistant Federal Defender




                                         16
